In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS


*************************
TANIA POMA and JOSE S. MANZANO, *
natural parents and guardians of   *                 No. 12-427V
DYLAN MANZANO, a minor,            *                 Special Master Christian J. Moran
                                   *
                      Petitioners, *
                                   *                 Filed: June 26, 2013
v.                                 *
                                   *                 Stipulation; tetanus-diphtheria-acellular
SECRETARY OF HEALTH                *                 pertussis (Tdap), meningococcal, hepatitis
AND HUMAN SERVICES,                *                 A vaccines; Guillain-Barré Syndrome
                                   *                 (GBS); attorneys’ fees and costs
                      Respondent.  *
*************************

                                 UNPUBLISHED DECISION1

Carol L. Gallagher, Linwood, NJ, for Petitioners;
Ann D. Martin, U.S. Department of Justice, Washington, D.C., for Respondent.

        On June 20, 2013, the respondent filed a joint stipulation concerning the petition for
compensation filed by Tania Poma and Jose Manzano on behalf of their son, Dylan Manzano
(“Dylan”). Their petition seeks compensation for injuries allegedly related to Dylan’s receipt of
tetanus-diphtheria-acellular pertussis (“Tdap”), meningococcal, and hepatitis A (“Hep A”)
vaccines, which are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which Dylan received on June 10, 2011. Petitioners allege that on or about June 21, 2011,
Dylan suffered the onset of Guillain-Barré Syndrome (“GBS”), which was caused in fact by the
vaccines he received on June 10, 2011. Petitioners further allege that Dylan suffered the residual
effects of this injury for more than six months. Petitioners represent that there has been no prior
award or settlement of a civil action for damages on Dylan’s behalf as a result of his condition.

       Respondent denies that the Tdap, meningococcal, and/or Hep A vaccines that Dylan
received on June 10, 2011, or any other vaccines, caused Dylan’s GBS, or any other injury.


1
 The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
Respondent further denies that Dylan experienced the residual effects of a vaccine-related injury
for more than six months.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages and attorneys’ fees and costs, on the terms set forth therein.

       Compensation awarded in that stipulation includes:

    A. A lump sum payment of $90,000.00 to purchase the annuity contract described in
       paragraph 10 of the stipulation, paid to the life insurance company from which the
       annuity will be purchased; and

    B. A lump sum of $18,192.05 in the form of a check payable jointly to petitioners and
       petitioners’ attorney, Carol L. Gallagher, for attorneys’ fees and costs; and

    C. A lump sum of $310.28 in the form of a check payable to petitioners, which in
       compliance with General Order #9, constitutes the out-of-pocket litigation expenses
       incurred by petitioners in proceeding on the petition.

       These payments represent compensation for all damages that would be available
       under 42 U.S.C. §300aa-15(a), and reasonable attorneys’ fees and costs under 42
       U.S.C. §300aa-15(e).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-427V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.